Title: From Benjamin Franklin to William Robertson, 2 June 1765
From: Franklin, Benjamin
To: Robertson, William


Copy
Reverend and Dear Sir,
London, June 2. 1765
I could not omit this Opportunity by our good Friend Mr. Alexander, of thanking you for your obliging Favour of the Beginning of April, which I should have done sooner, but that I purpos’d to acknowledge at the same time the Receipt of the Diploma, that was daily expected and is not yet come to hand. I suppose, however, that it will now soon appear, as Mr. Strahan is inform’d who brought it, and is now in quest of it. In the mean time I beg you will present my most respectful Thanks to the Gentlemen your Brethren of the College, and accept the same yourself, for the Honour done me in the Regard shown to my Recommendation of Mr. Stiles. I assure you I shall think myself happy in any Opportunity of manifesting the Sense I have of it, and my Respect for your University.
Mr. Alexander tells me, that we may now soon expect to see your new History, which, next to the Pleasure of seeing you yourself, I have long wished for. I hope for both before the Year expires, being with the highest Esteem, Dear Sir,
 Endorsed [in BF’s hand]: Copy Letter of Thanks to Dr Robertson June 2. 65 [In Stiles’s hand:] Newport Nov. 22. 1765 Received by Ezra Stiles This Copy is in Dr. Franklin’s own Hand Writing.
